DETAILED ACTION
Election Acknowledged
Applicant’s election of MDPB as an antimicrobial monomer and an acrylic monomer as the other monomer in the reply filed on 8/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6, 10-16 and 20 are presented for examination on the merits. 
It’s noted that claims 9 and 20 are withdrawn as the antimicrobial monomer is modified with a peptide which is outside the scope of the elected antimicrobial monomer species (MDPB).

Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  there is no clause present, such as “or”, to indicate that the species of ammonium monomer are to be selected in the alternative. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuka (US 2003/0064102).
Nakatsuka provides antimicrobial composition comprising an antibacterial salt compound and a photopolymerizable monomer.
The antibacterial salt compound is to be that of a monomer having the following structures: 
    PNG
    media_image1.png
    288
    362
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    68
    223
    media_image2.png
    Greyscale
(see 0010]-[0016]). 
It is noted that compound IV, 
    PNG
    media_image2.png
    68
    223
    media_image2.png
    Greyscale
(see [0015]), where n =12 corresponds to 1-[12-(methacryloyloxy)dodecyl]pyridinium bromide (MDPB) (see instant claim 10). 
The antibacterial salt is to be copolymerized with a photopolymerizable polymer such as methyl methacrylate (see [0041]) (see instant claim 11). 
Thus, Nakatsuka suggests a polymer composition comprising an antibacterial monomer such as MDPB and at least one other monomer such as methyl methacrylate. 
With respect to the properties claimed, such as the opacity of the polymer product or the ability to be reversibly deformable, these are inherent characteristics of the obvious polymer and therefore would be expected to follow upon the selection of the monomers from Nakatsuka as required by claim 1.  
As it relates to the intended use that the polymer be “for use in an ophthalmic implant” as recited by instant claims 1, 4, 11, etc., MPEP 2111.02 states where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.
Moreover, instant claim 11 recites, “[A] method of preparing an antimicrobial polymer for use in an ophthalmic implant… and using the antimicrobial polymer in the ophthalmic implant.” The use of the polymer in the ophthalmic implant is a method of use which is distinct from the method of preparing. Thus, this limitation does not limit the process claim of making the polymer as a method of making a polymer is distinct from a method of using a polymer.
The only difference between Nakatsuka and the instant claims is that Nakatsuka does not teach the specific combination of components as claimed in a single embodiment, or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Nakatsuka, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,307,369 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,792,245.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention are directed to an ophthalmic implant comprising an antimicrobial polymer, comprising: at least one antimicrobial monomer, wherein the antimicrobial monomer is a quaternary ammonium salt based monomer selected from |-[12- (methacryloylox y)dodecyl]-pyridintum bromide (MDPB), methacryloxylethyl cetyl dimethyl ammonium chloride (DMAE-CB), 2-methacryloxyethyl dodecyl methyl ammonium 
Thus, the instant claims and the claims of the Patent documents are directed to largely the same subject matter and are not considered patentably distinct.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611